ICJ_140_ICERD_GEO_RUS_2011-04-01_JUD_01_PO_04_FR.txt.                                                                                183




       Opinion individuelle de M. le juge Koroma

[Traduction]

   Obligation de respecter les termes et conditions de la clause compromissoire
pour que la Cour puisse exercer sa compétence — Nécessité d’un lien entre le
différend et les dispositions de fond du traité invoqué — Importance de la
convention sur l’élimination de toutes les formes de discrimination raciale —
Mécanisme de règlement des différends entre Etats en cas de violation alléguée des
obligations découlant du traité — Deuxième exception préliminaire soulevée par le
défendeur — Article 31 de la convention de Vienne sur le droit des traités —
Conditions préalables à la saisine de la Cour en vertu de la clause compromissoire :
négociation et autres procédures expressément prévues — Vote en faveur du sens
ordinaire de l’article 22 de la Convention.

   1. J’ai voté en faveur du second point du dispositif parce que la Cour,
comme elle l’a dit elle‑même, doit s’assurer pour pouvoir exercer sa com-
pétence que les termes et les conditions énoncés dans la clause compro-
missoire du traité invoqué ont été respectés. En outre, il doit exister un
lien entre le différend et le traité invoqué lorsque le grief porte sur une
allégation de violation des obligations juridiques découlant du traité.
Etant donné l’importance de la convention internationale sur l’élimina-
tion de toutes les formes de discrimination raciale (ci‑après « CIERD » ou
« la Convention »), qui est en cause dans le présent différend, il me semble
toutefois nécessaire d’expliciter mon vote.
   2. L’objet et le but de la Convention, à savoir l’interdiction de la dis-
crimination et de la haine raciales, demeurent valides et cet instrument
continue de jouer un rôle important dans la lutte contre la discrimination
et l’intolérance raciales. Aussi toute allégation de violation par un Etat
partie des obligations juridiques découlant de la Convention mérite‑t‑elle
un examen attentif et objectif de la Cour. Cela étant, celle‑ci ne peut
se livrer à un tel examen si la requête dont elle est saisie ne satisfait pas
aux exigences énoncées dans la clause juridictionnelle de la Convention,
selon lesquelles le différend doit « toucher l’interprétation ou l’applica-
tion » de la CIERD.
   3. La Convention prévoit un mécanisme très précis de règlement des
différends entre Etats en cas de violation alléguée des obligations qui y
sont énoncées. Aux termes de l’article 11 de la Convention, un Etat partie
peut saisir le Comité pour l’élimination de la discrimination raciale
s’il estime qu’un autre Etat également partie n’applique pas les disposi-
tions de la Convention. Les articles 11 à 13 prévoient une procédure
détaillée de règlement des différends. En outre, la Convention contient en
son article 22 une clause compromissoire en vertu de laquelle tout Etat
partie peut saisir la Cour sous certaines conditions. L’article est ainsi
libellé :

                                                                                117

     convention sur la discrimination raciale (op. ind. koroma) 184

        « Tout différend entre deux ou plusieurs Etats parties touchant
     l’interprétation ou l’application de la présente Convention qui n’aura
     pas été réglé par voie de négociation ou au moyen des procédures
     expressément prévues par ladite Convention sera porté, à la requête
     de toute partie au différend, devant la Cour internationale de Justice
     pour qu’elle statue à son sujet, à moins que les parties au différend ne
     conviennent d’un autre mode de règlement. »
   4. Dans sa deuxième exception préliminaire, la Fédération de Russie
soutenait que le demandeur, la Géorgie, n’avait pas rempli les conditions
préalables énoncées à l’article 22 de la Convention avant de déposer sa
requête et que la Cour n’était par conséquent pas compétente pour en
connaître.
   5. La Cour, lorsqu’elle a examiné la deuxième exception préliminaire
soulevée par la Russie, a appliqué les règles générales pour l’interpréta-
tion consacrées par l’article 31 de la convention de Vienne sur le droit des
traités, aux termes duquel un traité doit être interprété « de bonne foi sui-
vant le sens ordinaire à attribuer aux termes du traité dans leur contexte
et à la lumière de son objet et de son but ». Il ressort de ce libellé qu’un
traité doit tout d’abord être interprété selon son sens ordinaire. Il convient,
en premier lieu, d’en analyser les termes en tenant compte du contexte
dans lequel ils sont utilisés, puis, si ce sens ordinaire n’est pas clair ou
risque de conduire à une absurdité, de se reporter à l’objet et au but du
traité pour déterminer précisément quelle était l’intention des parties. La
Cour a fait sienne cette méthode d’interprétation des traités dans l’avis
consultatif qu’elle a donné sur la Compétence de l’Assemblée générale pour
l’admission d’un Etat aux Nations Unies il y a de cela soixante ans :
     « le premier devoir d’un tribunal, appelé à interpréter et à appliquer
     les dispositions d’un traité, est de s’efforcer de donner effet, selon leur
     sens naturel et ordinaire, à ces dispositions prises dans leur contexte.
     Si les mots pertinents, lorsqu’on leur attribue leur signification na­-
     turelle et ordinaire, ont un sens dans leur contexte, l’examen doit
     s’arrêter là. En revanche, si les mots, lorsqu’on leur attribue leur
     signification naturelle et ordinaire, sont équivoques ou conduisent à
     des résultats déraisonnables, c’est alors — et alors seulement — que
     la Cour doit rechercher par d’autres méthodes d’interprétation ce
     que les parties avaient en réalité dans l’esprit quand elles se sont ser-
     vies des mots dont il s’agit.
     �����������������������������������������������������������������������������������������������������������������
         Quand la Cour peut donner effet à la disposition d’un traité en
     donnant aux mots dont on s’est servi leur sens naturel et ordinaire,
     elle ne peut interpréter ces mots en cherchant à leur donner une autre
     signification. Dans le cas présent, la Cour n’éprouve aucune difficulté
     à établir quel est le sens naturel et ordinaire des termes pertinents, ni
     à leur donner effet. Dans quelques‑uns des exposés écrits qui ont été
     soumis à la Cour, celle‑ci a été invitée à examiner les travaux prépa-
     ratoires qui ont précédé l’élaboration de la Charte. Eu égard, toute-

                                                                                                                 118

     convention sur la discrimination raciale (op. ind. koroma) 185

     fois, aux considérations qui précèdent, la Cour estime qu’il ne lui est
     pas permis dans le cas présent de recourir aux travaux prépara-
     toires. » (Avis consultatif, C.I.J. Recueil 1950, p. 8.)
L’objet et le but d’un traité ne peuvent donc prévaloir sur son sens
ordinaire. S’il en était autrement, ses dispositions risqueraient d’être
interprétées de manière erronée. En effet, les auteurs des traités en rédigent
les termes en partant de l’hypothèse qu’ils seront interprétés selon leur
sens ordinaire.
   6. La clause compromissoire de la Convention confère clairement à
chaque Etat partie le droit de porter devant la Cour, dans certaines cir-
constances, un différend l’opposant à un autre Etat, même sans le consen-
tement de ce dernier. Néanmoins, l’article 22 pose clairement certaines
conditions ou limites à l’exercice de ce droit. En premier lieu, il doit exis-
ter un « différend » entre les parties. Comme indiqué dans l’arrêt (par. 30),
l’existence d’un différend suppose un désaccord entre les parties : il faut à
tout le moins que l’une d’elles ait exprimé un avis et que l’autre ait soit
manifesté son désaccord à l’égard de celui‑ci, soit exprimé un avis diffé-
rent.
   7. En deuxième lieu, le différend doit toucher « l’interprétation ou l’ap-
plication » de la Convention. Autrement dit, il doit exister un lien entre les
dispositions de fond du traité invoqué et le différend. Cette condition res-
trictive est essentielle parce que, sans elle, un Etat pourrait se servir de la
clause compromissoire comme moyen de porter devant la Cour un litige
d’une tout autre nature, ce qui serait contraire à l’article 36 du Statut, en
vertu duquel la compétence de la Cour doit être fondée sur le consente-
ment tel qu’exprimé, soit dans un traité, soit dans une déclaration d’ac-
ceptation de la clause facultative. Tout titre de compétence fondé sur la
clause compromissoire de la Convention doit donc nécessairement se rap-
porter aux dispositions de fond de ladite Convention. Dans la présente
affaire, cette condition signifie qu’un différend doit véritablement opposer
les parties quant à l’interprétation ou à l’application de la Convention. Les
autres types de litiges, notamment ceux qui concernent, par exemple, l’in-
tégrité territoriale ou les conflits armés, ne relèvent pas en tant que tels de
cet article. De surcroît, parce que la Convention est un instrument juri-
dique, ce libellé implique que les divergences opposant les parties doivent
être de nature juridique. Des divergences d’ordre strictement politique,
par exemple, sans lien avec les aspects juridiques de la discrimination
raciale, ne porteraient pas sur l’interprétation ou l’application de la
Convention. Nombre de différends juridiques, en revanche, touchent à la
politique ou ont des aspects politiques ; ces différends entreraient dans les
prévisions de l’article 22.
   8. En outre, aux termes de la Convention, les parties doivent tenter de
régler leur différend par voie de négociation ou au moyen des procédures
prévues par ladite Convention. Le sens ordinaire de l’article 22 ne permet
de tirer aucune autre conclusion. En vertu du principe de l’effet utile de
l’interprétation, un traité ou un texte de loi doit être lu d’une manière qui

                                                                           119

      convention sur la discrimination raciale (op. ind. koroma) 186

donne effet à ses dispositions conformément à l’intention des parties. En
l’espèce, si les auteurs avaient voulu permettre à tout Etat partie d’assi-
gner un autre Etat partie devant la Cour sans avoir préalablement recouru
à la négociation ou à d’autres moyens de règlement des différends, ils
auraient pu se contenter d’écrire :
        « Tout différend entre deux ou plusieurs Etats parties touchant
     l’interprétation ou l’application de la présente Convention sera porté,
     à la requête de toute partie au différend, devant la Cour internatio-
     nale de Justice pour qu’elle statue à son sujet, à moins que les parties
     au différend ne conviennent d’un autre mode de règlement. »
Or, en ajoutant le membre de phrase « qui n’aura pas été réglé par voie de
négociation ou au moyen des procédures expressément prévues par ladite
Convention », les rédacteurs entendaient clairement assortir d’une condi-
tion préalable la possibilité pour les Etats parties de saisir la Cour : ces
derniers doivent d’abord tenter de régler leur différend par voie de négo-
ciation ou au moyen des procédures prévues par la Convention. D’après
le sens ordinaire de l’article 22, il semble donc que le recours à la négocia-
tion ou aux procédures de règlement des différends prévu par la Conven-
tion est une condition préalable à la saisine de la Cour en vertu de ladite
Convention 1.
   9. Le but et l’objet de l’article 22 confirment le sens ordinaire de cet
article tel qu’il vient d’être exposé. Les modalités et les circonstances de la
saisine de la Cour donnèrent lieu à de longues discussions lors de la rédac-
tion de la Convention. A l’origine, le projet d’article se lisait comme
suit :
        « Tout différend entre deux ou plusieurs Etats parties touchant
     l’interprétation ou l’application de la présente Convention qui n’aura
     pas été réglé par voie de négociation sera porté, à la requête de toute
     partie au différend, devant la Cour internationale de Justice pour
     qu’elle statue à son sujet, à moins que les parties au différend ne
     conviennent d’un autre mode de règlement. »
Au cours des travaux préparatoires de la Convention, le Ghana, la Mau­
ritanie et les Philippines proposèrent un amendement aux fins d’ajouter
le membre de phrase « ou au moyen des procédures expressément prévues
par ladite Convention », précisant que, selon eux, cet amendement oblige­
rait les parties à recourir au mécanisme de règlement des différends
prévu par la Convention avant de faire appel à la Cour. Le représentant
du Ghana déclara : « [l]e projet de convention prévoit certains dispositifs
qu’il convient d’utiliser pour le règlement des différends avant de saisir la
   1 Si les parties n’étaient pas tenues de négocier avant de porter leur différend devant la

Cour, un défendeur pourrait se voir attrait devant la Cour sans avoir eu la moindre chance
de parvenir à un règlement à l’amiable. Etant donné la longueur de la procédure et les frais
de justice que représente une action devant la Cour, il semble également logique que les
rédacteurs aient souhaité que les parties tentent d’abord de résoudre leur litige au moyen
de négociations bilatérales moins onéreuses.

                                                                                        120

     convention sur la discrimination raciale (op. ind. koroma) 187

Cour internationale de Justice » (les italiques sont de moi). L’amendement
fut adopté à l’unanimité. Il est évident que, dans l’esprit des rédacteurs,
l’objet et le but de la clause compromissoire étaient de poser des condi­
tions préalables auxquelles il devait être satisfait avant qu’une partie à
la CIERD ne puisse saisir la Cour.
   10. L’arrêt reflète correctement cette interprétation de l’article, selon
laquelle les parties doivent entamer des négociations ou recourir aux
mécanismes de règlement des différends prévus par la Convention avant
de pouvoir saisir unilatéralement la Cour. En la présente instance, les
conditions énoncées à l’article 22 n’étaient pas réunies et la Cour n’était
donc pas compétente pour connaître de la requête.
   11. Ainsi, en votant en faveur du deuxième point du dispositif, j’ai
voulu non seulement entériner l’interprétation donnée par la Cour du
sens de la clause juridictionnelle invoquée, mais également insister sur la
nécessité de préserver l’intégrité de la Convention pour qu’elle puisse plei-
nement servir le but qui lui a été assigné, celui de lutter contre la discrimi-
nation et la haine raciales.

                                              (Signé) Abdul G. Koroma.




                                                                           121

